PER CURIAM: *
Joao Luis Tavares, an immigration detainee, filed a complaint for declaratory relief and petition for writ of habeas corpus in the district court seeking release from the federal detention center in Oak-dale, Louisiana. After the petition was *429denied and dismissed by the district court, Tavares gave timely notice of his appeal.
The Government has filed notice that the immigration proceedings against Tavares have been terminated and that Tavares has been released from custody. Tavares has filed a response to the notice. Because the immigration proceedings have been terminated and Tavares has been released from custody, the case no longer presents a live case and controversy. See Spencer v. Kemna, 523 U.S. 1, 7, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998). The appeal is DISMISSED AS MOOT.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.